Citation Nr: 1505636	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  13-04 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to October 2009.  During his active military service, he was awarded, in pertinent part, the Combat Action Badge (CAB).

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in March 2011.  The RO issued a Statement of the Case (SOC) in December 2012.  In January 2013, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.  The RO in Houston, Texas, currently has jurisdiction over the claim.

In November 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran was diagnosed with obstructive sleep apnea in August 2010 following a private sleep study.

2.  At his November 2014 Board hearing, the Veteran and his spouse testified to the Veteran experiencing sleep difficulties, snoring during sleep, and gasping while sleeping, both during and since his active military service.  Specifically, the Veteran testified that his sleep worsened following his first deployment and then further worsened after his second deployment to the Persian Gulf during his active military service.

3.  At his Board hearing, the Veteran testified that he sought treatment for his obstructive sleep apnea six months after his military discharge in October 2009.

4.  At a July 2010 VA treatment visit, the Veteran reported a one year history of his spouse noting "apneic periods while sleeping" (i.e., since July 2009 and since his active military service). 

5.  In an August 2011 statement, the Veteran's VA treating physician, following a physical examination of the Veteran and a review of the August 2010 private sleep study, opined that, "The [Veteran's] clinical history, his wife's collateral history, and his comorbidities of hypertension and nasal septum deviation make it more likely than not that this patient has suffered from sleep apnea syndrome since December 2006 during his period of military service."

6.  In resolving all reasonable doubt in the Veteran's favor, his obstructive sleep apnea was incurred during his active military service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is established.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).







	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for obstructive sleep apnea is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


